1

2

3

4

5

6

7
                                      UNITED STATES DISTRICT COURT
8
                                     EASTERN DISTRICT OF CALIFORNIA
9
10
     RANAE SNOWDEN,                                       Case No. 1:18-cv-01595-DAD-SAB
11
                     Plaintiff,                           ORDER RE STIPULATION FOR
12                                                        EXTENSION OF TIME FOR DEFENDANTS
              vs.                                         TO RESPOND TO FIRST AMENDED
13                                                        COMPLAINT
     COUNTY OF CALAVERAS, et al.,
14                                                        (ECF No. 11)
                     Defendants.
15

16   ___________________________________
17

18            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that shall file a
19   pleading responsive to Plaintiff’s first amended complaint on or before January 25, 2019.
20

21   IT IS SO ORDERED.

22   Dated:     January 10, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                      1
     Order Re Extension of Time to Respond                               Case No. 1:18-cv-01595-DAD-SAB
